Carpinello, J.
Appeal from a judgment of the County Court of Fulton County (Jurig, J.), rendered July 26, 1996, upon a verdict convicting defendant of the crimes of aggravated unlicensed operation of a motor vehicle in the first degree, resisting arrest and driving while ability impaired.
After a trial, defendant was convicted of the crimes of aggravated unlicensed operation of a motor vehicle in the first degree, resisting arrest and driving while ability impaired. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there is no merit to defendant’s appeal. Based upon our review of the record and defendant’s pro se submissions, including his challenge to the crime of resisting arrest and his claim of ineffective assistance of counsel, we cannot say that an appeal would be “wholly frivolous” (People v Saunders, 52 AD2d 833, 834; see, Anders v California, 386 US 738; People v Cruwys, 113 AD2d 979, 980, lv denied 67 NY2d 650). Consequently, defense counsel is relieved of his assignment and new counsel will be assigned to address any and all appealable issues contained in the record (see, People v Moore, 239 AD2d 708; People v Cruwys, supra).
Cardona, P. J., Mercure, White and Peters, JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned. [As amended by unpublished order entered Mar. 19, 1998.]